Case 4:19-cv-02089 Document 15 Filed on 07/03/19 in TXSD Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION

FIRE AND POLICE RETIREE
HEALTH CARE FUND,
SAN ANTONIO,

Plaintiff

Vv. Civil Action No. 4:19-cv-02089

SACKLER, RICHARD D. et al.,

Defendants.

 

 

OPPOSED MOTION TO LIFT STAY FOR FILING MOTION TO EXTEND

Defendants Walgreens Boots Alliance, Inc. and Walgreen Co. (collectively “Walgreens”)
and Defendants CVS Health Corporation, CVS Pharmacy, Inc., CVS TN Distribution L.L.C.
(collectively “CVS”) file this motion to lift the Court’s June 12, 2019, Stay Order for the purpose
of Walgreens’s and CVS’s filing a motion for extension of time to answer or move to dismiss
“Plaintiff's Original Petition” (“Plaintiffs Complaint”), and in support state as follows:

1. Plaintiff Fire and Police Retiree Health Care Fund, San Antonio (“Plaintiff”)
initiated this litigation in an action captioned Fire and Police Retiree Health Care Fund, San
Antonio v. Richard D. Sackler, et al., bearing cause number 2019-CI-06151, in the District Court
of Bexar County, Texas. Plaintiff brought claims against CVS and Walgreens related to the
distribution and dispensing of various prescription opioid medications. [Dkt. 1-1.]

a On June 7, 2019, CVS removed this action to this Court. [Dkt. 1.].

ey On June 11, 2019, Co-Defendants Insys Manufacturing LLC, and Insys

Therapeutics, Inc., filed a Suggestion of Bankruptcy. [Dkt. 3.].

259838.1
Case 4:19-cv-02089 Document 15 Filed on 07/03/19 in TXSD Page 2 of 4

4, On June 12, 2019, the Court entered an automatic stay Order pursuant to the
above-referenced suggestion of bankruptcy. [Dkt. 4.].

5. Walgreens and CVS intend to file, and Plaintiff does not a oppose, a motion to
extend the time for CVS and Walgreens to answer or move to dismiss Plaintiff’s Complaint to:
(1) five days after this case is remanded to Judge Robert Schaffer, In re: Texas Opioid Litigation,
Master File No. 2018-63587, in the 152nd Judicial District Court, Harris County, Texas; or (2)
fourteen days after this case is transferred to Jn re Nat’l Prescription Opiate Litig., MDL
No. 2804 (J.P.M.L. Dec. 5, 2017), if this case is not remanded before this matter is transferred to
federal MDL No. 2804.

6. Walgreens and CVS request that the Court lift the stay for the limited purpose of
considering and ruling on Walgreens’s and CVS’s unopposed to motion to extend time. Plaintiff
opposes because it disagrees that the stay applies to co-defendants. Walgreens and CVS
nonetheless file this motion out of an abundance of caution, and because the text of the Court’s
stay order suggests it applies to all parties and filings.

7. A proposed order is filed along with this Motion.

RELIEF REQUESTED
WHEREFORE, CVS and Walgreens ask that the Court grant this Motion and lift the
Court’s June 12, 2019, Stay Order for the limited purposes of filing and considering Walgreens’
and CVS’ unopposed motion to extend, which is being filed contemporaneously with this
Motion.
Dated: July 3, 2019 Respectfully submitted,
[s] Joel C. Simon
Joel C. Simon
State Bar No. 24046850

Federal I.D. No. 612288
FERNELIUS SIMON MACE ROBERTSON PERDUE

259838.1
Case 4:19-cv-02089 Document 15 Filed on 07/03/19 in TXSD Page 3 of 4

PLLC

1221 McKinney, Suite 3200
Houston, Texas 77010-3095
713-654-1200

713-654-4039 (fax)
joel.simon@trialattorneytx.com

Lester C. Houtz*

Alex Harris*

Bartlit Beck LLP

1801 Wewatta Street, 12% Floor
Denver, CO 80202

(303) 592-3100

(303) 592-3140 (fax)
les.houtz@bartlitbeck.com
alex.harris@bartlitbeck.com

* denotes National Counsel who will seek
pro hac vice admission

Attorneys for Defendants Walgreens
Boots Alliance, Inc. and Walgreen Co.

259838.1
Case 4:19-cv-02089 Document 15 Filed on 07/03/19 in TXSD Page 4 of 4

 

 

CONSENT OF OTHER DEFENDANTS:

/s/_ Mark E. Torian
Mark E. Torian

(Tx. Bar No. 24028051)
Attorney In Charge
BRADLEY ARANT BOULT CUMMINGS LLP
4400 Renaissance Tower
1201 Elm Street

Dallas, TX 75270

(214) 9389-8700

(214) 989-8787 (fax)
mtorian@bradley.com

Conor B. O’Croinin
ZUCKERMAN SPAEDER LLP

100 E. Pratt Street, Suite 2440
Baltimore, MD 21202

(410) 949-1160
cocroinin@zuckerman.com

Attorneys for Defendants CVS Health
Corporation, CVS Pharmacy, Inc., and CVS TN
Distribution, L.L.C.

 

 

259838 1

 
